Winslow, C. J.
(concurring). In 1876 the plaintiff invented or discovered a compound, of which coal oil formed an important part, which was valuable as a preservative of wood, and also invented and applied .to this article a new and arbitrary name, viz., “Carbolineum,” under which name it was sold in Germany for ten years and acquired a reputation. Under the laws of Germany this arbitrary word could not become a trade-mark. In 1886 the plaintiff commenced to sell the article in this country and at once registered the word as his trade-mark. Should he he protected in its use ? This is the question presented in this case, and it seems that it must be answered' in the affirmative. It would be impossible to harmonize all of the trade-mark decisions nor need the attempt be made. The principle is very well established that he who invents and applies a new word or name to an article which he makes or sells, not descriptive of the article or its qualities, nor deceptive, but fanciful and arbitrary, though perhaps suggestive, will be protected in the use of the word or name as a trade-mark. Browne, Trade-marks (2d ed.) § 219. This court has adopted this doctrine. Gessler v. Grieb, 80 Wis. 21, 48 N. W. 1098; Listman M. Co. v. Wm. List*280man M. Co. 88 Wis. 334, 60 N. W. 261. This principle protects the plaintiff here because his invented word was arbitrary and fanciful and did not describe the quality of the article or its ingredients, but was merely suggestive that carbon or coal 'had something to do with it. It would be impossible to hold that the word even suggests “oleum” or oil.
The appellant claims that the sale of the article under this name for ten years has made the word descriptive and deprived the plaintiff of the fruits of his ingenuity and business sagacity. With reference to this contention it is well said in Belchow v. Baker, 93 N. Y. 60 (cited with approval in Gessler v. Grieb, supra):
“It cannot be true as a general proposition . . . that when a manufacturer has given to his products a new name invented by himself for the purpose of distinguishing them as his, and the article becomes generally known to the trade and to the public by that name, the name becomes public property and every one has a right to use it. That proposition can be sustained only in respect to names which are descriptive of the article and incapable of being appropriated as trademarks. The value of a trade-mark consists in its becoming known to the trade as the mark of the manufacturer who has invented or adopted it and in being known to the public as the name of an article which has met with popular favor. It cannot be that the very circumstances which give it value operate at the same time to destroy it.”
The words “Cocaine,” “Cottolene,” “Valvoline,” and “Saponifier” are precisely parallel to the word “Carbolineum.” All are arbitrary words, coined by the maker of a compound as a name for his special product, suggestive but not descriptive, and all have been sustained as valid trade-marks. In the Coilolene Case it is said (N. K. Fairbank Co. v. Central L. Co. 64 Fed. 133): *281subsequent use of such word by the public to denote the article does not deprive the originator of such word of his exclusive right to its use.”
*280“It is well settled that the inventor of an arbitrary or fanciful name may apply it to an article manufactured by him to distinguish his manufacture from that of others, and that the
*281To'the same effect are the cases of Celluloid Mfg. Co. v. Cellonite Mfg. Co. 32 Fed. 94, and Celluloid Mfg. Co. v. Bead, 47 Fed. 712.
Both upon principle and authority it seems that the trial court was right in its conclusions.